Exhibit 21.1 LIST OF SUBSIDIARIES OF OTELCO INC. EXACT NAME OF SUBSIDIARY AS SPECIFIED IN ITS CHARTER STATE OR OTHER JURISDICTION OF INCORPORATION OR ORGANIZATION Brindlee Holdings LLC Delaware Brindlee Mountain Telephone Company Alabama Blountsville Telephone Company Inc. Alabama Communications Design Acquisition Corp. Delaware CRC Communications of Maine, Inc. Delaware Granby Holdings, Inc. Delaware Hopper Holding Company, Inc. Alabama Hopper Telecommunications Company, Inc. Alabama Imagination, Inc. Missouri Mid-Maine Communications, Inc. Delaware Mid-Maine Telecom, Inc. Maine Mid-Maine TelPlus Maine Mid-Missouri Holding Corp. Delaware Mid-Missouri Telephone Corp. Missouri Otelco Telecommunications LLC Delaware Otelco Telephone LLC Delaware Page & Kiser Communications, Inc. Alabama Pine Tree Holdings, Inc. Delaware Saco River Telegraph and Telephone Company Delaware The Granby Telephone & Telegraph Company of Massachusetts, Inc. Massachusetts The Pine Tree Telephone and Telegraph Co., Inc. Maine EXACT NAME OF SUBSIDIARY AS SPECIFIED IN ITS CHARTER STATE OR OTHER JURISDICTION OF INCORPORATION OR ORGANIZATION War Acquisition Corp. (d.b.a. War Telephone Co.) Delaware War Holdings, Inc. Delaware
